Exhibit 10.3

THREE-YEAR EMPLOYMENT AGREEMENT
(LIBERTY BANCORP, INC./BANKLIBERTY)


THIS AGREEMENT (the “Agreement”), made this 21st day of July, 2006, by and among
LIBERTY BANCORP, INC., a Missouri-chartered corporation (the “Company”)
BANKLIBERTY, a federally-chartered financial institution (the “Bank”), and Brent
Giles (“Executive”).


WITNESSETH


WHEREAS, Executive serves in a position of substantial responsibility;


WHEREAS, the Company and the Bank wish to assure the services of Executive for
the period provided in this Agreement; and


WHEREAS, Executive is willing to serve in the employ of the Bank on a full-time
basis for said period.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1. Employment. Executive is employed as the President and Chief Executive
Officer of the Company and the Bank. Executive shall perform all duties and
shall have all powers which are commonly incident to the office of President and
Chief Executive Officer or which, consistent with those offices, are delegated
to him by the Board of Directors of the Bank or the Company.


2. Location and Facilities. Executive will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company and the Bank, or at such other site or sites customary
for such offices.


3. Term.



 
a.
The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.




 
b.
Commencing on the first year anniversary date of this Agreement, and continuing
on each anniversary thereafter, the disinterested members of the boards of
directors of the Bank and the Company may extend the Agreement an additional
year such that the remaining term of the Agreement shall be thirty six (36)
months, unless Executive elects not to extend the term of this Agreement by
giving written notice in accordance with Section 19 of this Agreement. The
Boards of Directors of the Bank and the Company (the “Boards”) will review the
Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement. Executive shall receive notice as soon as
possible after such review as to whether the Agreement is to be extended.

 
 

--------------------------------------------------------------------------------


 
4. Base Compensation. 



 
a.
The Bank and the Company agree to pay Executive during the term of this
Agreement an aggregate base salary at the rate of $185,000 per year, payable in
accordance with customary payroll practices of the Bank and the Company.




 
b.
The Boards shall review annually the rate of Executive’s base salary based upon
factors they deem relevant, and may maintain or increase his salary, provided
that no such action shall reduce the rate of salary below the rate in effect on
the Effective Date.




 
c.
In the absence of action by the Boards, Executive shall continue to receive a
base salary at the annual rate specified on the Effective Date or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Boards under the provisions of this
Section 4.

 
5. Bonuses. Executive shall be eligible to participate in discretionary bonuses
or other incentive compensation programs that the Company and the Bank may award
from time to time to senior management employees pursuant to bonus plans or
otherwise.


6. Benefit Plans. Executive shall be eligible to participate in such life
insurance, medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements as may be approved from
time to time by the Company and the Bank for the benefit of their employees.


7. Vacation and Leave.



 
a.
Executive shall be entitled to vacation and other leave in accordance with
policy for senior executives, or otherwise as approved by the Boards.




 
b.
In addition to paid vacation and other leave, the Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Boards may in their discretion determine. Further, the Boards may
grant to the Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as the Boards in their
discretion may determine.

 
 
2

--------------------------------------------------------------------------------


 
8. Expense Payments and Reimbursements. Executive shall be reimbursed for all
reasonable out-of-pocket business expenses that he shall incur in connection
with his services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Company and the Bank.
 
9. Automobile. During the term of this Agreement, Executive shall be entitled to
use of an automobile. Executive shall comply with reasonable reporting and
expense limitations on the use of such automobile as may be established by the
Company or the Bank from time to time, and the Company or the Bank shall
annually include on Executive’s Form W-2 any amount of income attributable to
Executive’s personal use of such automobile.


10. Loyalty and Confidentiality.



 
a.
During the term of this Agreement Executive: (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
or the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.




 
b.
Nothing contained in this Agreement shall prevent or limit Executive’s right to
invest in the capital stock or other securities of any business dissimilar from
that of the Company and the Bank, or, solely as a passive, minority investor, in
any business.




 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment. The Executive further agrees that, unless
required by law or specifically permitted by the Boards in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

 
 
3

--------------------------------------------------------------------------------


 
11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:



 
a.
Death. Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to the Executive through the last
day of the calendar month in which his death occurred.




 
b.
Retirement. This Agreement shall be terminated upon Executive’s retirement under
the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise. Executive will receive the
compensation due to him through his retirement date.




 
c.
Disability.

 

   
i.
The Boards or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company or the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days). The Boards shall determine whether or not Executive is and
continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant. As a condition to any benefits, the Boards
may require Executive to submit to such physical or mental evaluations and tests
as it deems reasonably appropriate.




 
ii.
In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate. The Bank will pay Executive, as Disability
pay, an amount equal to 100% of Executive’s bi-weekly rate of base salary in
effect as of the date of his termination of employment due to Disability.
Disability payments will be made on a monthly basis and will commence on the
first day of the month following the effective date of Executive’s termination
of employment for Disability and end on the earlier of: (A) the date he returns
to full-time employment at the Bank in the same capacity as he was employed
prior to his termination for Disability; (B) his death; (C) upon attainment of
age 65; or (D) the date the Agreement would have expired had Executive’s
employment not terminated by reason of Disability. Such payments shall be
reduced by the amount of any short- or long-term disability benefits payable to
the Executive under any other disability programs sponsored by the Company and
the Bank. In addition, during any period of Executive’s Disability, Executive
and his dependents shall, to the greatest extent possible, continue to be
covered under all benefit plans (including, without limitation, retirement plans
and medical, dental and life insurance plans) of the Company and the Bank, in
which Executive participated prior to his Disability on the same terms as if
Executive were actively employed by the Company and the Bank.

 
 
4

--------------------------------------------------------------------------------



 

 
d.
Termination for Cause.




 
i.
The Boards may, by written notice to the Executive in the form and manner
specified in this paragraph, terminate his employment at any time, for “Cause”.
The Executive shall have no right to receive compensation or other benefits for
any period after termination for Cause. Termination for “Cause” shall mean
termination because of, in the good faith determination of the Boards,
Executive’s:




 
(1)
Personal dishonesty;




 
(2)
Incompetence;




     
(3)
Willful misconduct;




     
(4)
Breach of fiduciary duty involving personal profit;




     
(5)
Intentional failure to perform stated duties;




     
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or a final cease-and-desist order; or




     
(7)
Material breach by Executive of any provision of this Agreement.




   
ii.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted at a meeting of such
Boards where in the good faith opinion of the Boards, Executive was guilty of
the conduct described above and specifying the particulars thereof.




 
e.
Voluntary Termination by Executive. In addition to his other rights to terminate
under this Agreement, Executive may voluntarily terminate employment during the
term of this Agreement upon at least sixty (60) days prior written notice to the
Boards, in which case Executive shall receive only his compensation, vested
rights and employee benefits up to the date of his termination.

 
 
5

--------------------------------------------------------------------------------



 

 
f.
Without Cause or With Good Reason.




 
i.
In addition to termination pursuant to Sections 11(a) through 11(e) the Boards,
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without Cause”) and Executive
may, by written notice to the Boards, immediately terminate this Agreement at
any time within ninety (90) days following an event constituting “Good Reason”
as defined below (a termination “With Good Reason”).




 
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive shall be entitled to receive his base salary in effect
as of his termination date for the remaining term of the Agreement paid in one
lump sum within ten (10) calendar days of such termination. Also, in such event,
Executive shall, for the remaining term of the Agreement, receive the benefits
he would have received during the remaining term of the Agreement under any
retirement programs (whether tax-qualified or non-qualified) in which Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Company or
the Bank that provide health (including medical and dental), or life insurance,
or similar coverage upon terms no less favorable than the most favorable terms
provided to senior executives of the Company and the Bank during such period. In
the event that the Company and the Bank are unable to provide such coverage by
reason of Executive no longer being an employee, the Company and the Bank shall
provide Executive with comparable coverage on an individual policy basis.




 
iii.
“Good Reason” shall exist if, without Executive’s express written consent, the
Company and the Bank materially breach any of their respective obligations under
this Agreement. Without limitation, such a material breach shall be deemed to
occur upon any of the following:




     
(1)
A material reduction in Executive’s responsibilities or authority in connection
with his employment with the Company or the Bank;




     
(2)
Assignment to Executive of duties of a non-executive nature or duties for which
he is not reasonably equipped by his skills and experience;




     
(3)
A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control, as defined in Section 12 of this Agreement, any
reduction in salary or material reduction in benefits below the amounts to which
he was entitled prior to the Change in Control;

 
 
6

--------------------------------------------------------------------------------



 

     
(4)
Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;




     
(5)
A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a fifty (50) mile
radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or




(6)
Liquidation or dissolution of the Company or the Bank.




   
iv.
Notwithstanding the foregoing, a reduction or elimination of the Executive’s
benefits under one or more benefit plans maintained by the Company or the Bank
as part of a good faith, overall reduction or elimination of such plans or plans
or benefits thereunder applicably to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the type or to the general
extent as those offered under such plans prior to such reduction or elimination
are not available to other officers of the Company and the Bank or any company
that controls either of them under a plan or plans in or under which Executive
is not entitled to participate.




 
g.
Continuing Covenant Not to Compete or Interfere with Relationships. Regardless
of anything herein to the contrary, following a termination by the Company and
the Bank or Executive pursuant to Section 11(f):




 
i.
Executive’s obligations under Section 10(c) of this Agreement will continue in
effect; and




   
ii.
During the period ending on the first anniversary of such termination, the
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings bank, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives.

 
 
7

--------------------------------------------------------------------------------


 
12. Termination in Connection with a Change in Control.



a.
For purposes of this Agreement, a Change in Control means any of the following
events:



(i) Merger: The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company immediately before the merger or consolidation.


(ii) Acquisition of Significant Share Ownership: There is filed or required to
be filed a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (ii) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities.


(iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or


(iv) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.



 
b.
Termination. If within the period ending two (2) years after a Change in
Control, (i) the Company or the Bank shall terminate the Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company or the Bank shall, within ten (10) calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to three (3) times the Executive’s average Annual Compensation over the five (5)
most recently completed calendar years ending with the year immediately
preceding the effective date of the Change in Control. In determining
Executive’s average Annual Compensation, Annual Compensation shall include base
salary and any other taxable income (paid by the Company and the Bank),
including but not limited to amounts related to the granting, vesting or
exercise of restricted stock or stock option awards, commissions, bonuses
(whether paid or accrued for the applicable period), as well as, retirement
benefits, director or committee fees and fringe benefits paid or to be paid to
Executive or paid for Executive’s benefit during any such year, profit sharing,
employee stock ownership plan and other retirement contributions or benefits,
including to any tax-qualified plan or arrangement (whether or not taxable) made
or accrued on behalf of Executive of such year. The cash payment made under this
Section 12(b) shall be made in lieu of any payment also required under Section
11(f) of this Agreement because of a termination in such period. Executive’s
rights under Section 11(f) are not otherwise affected by this Section 12. Also,
in such event, the Executive shall, for a thirty-six (36) month period following
his termination of employment, receive the benefits he would have received over
such period under any retirement programs (whether tax-qualified or
nonqualified) in which the Executive participated prior to his termination (with
the amount of the benefits determined by reference to the benefits received by
the Executive or accrued on his behalf under such programs during the twelve
(12) months preceding the Change in Control) and continue to participate in any
benefit plans of the Company and the Bank that provide health (including medical
and dental), or life insurance, or similar coverage upon terms no less favorable
than the most favorable terms provided to senior executives of the Bank during
such period. In the event that the Company and the Bank are unable to provide
such coverage by reason of the Executive no longer being an employee, the
Company and the Bank shall provide the Executive with comparable coverage on an
individual policy.

 
 
8

--------------------------------------------------------------------------------



 

 
c.
The provisions of Section 12 and Sections 14 through 26, including the defined
terms used is such sections, shall continue in effect until the later of the
expiration of this Agreement or two (2) years following a Change in Control.

 
13. Indemnification and Liability Insurance. Subject to and limited by
Section 26(f) of this Agreement, the Bank and the Company shall provide the
following:



 
a.
Indemnification. The Company and the Bank agree to indemnify the Executive (and
his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their affiliates (whether or not he continues to be
a director or Executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court costs, and attorney’s fees and the cost of reasonable
settlements, such settlements to be approved by the Boards, if such action is
brought against the Executive in his capacity as an Executive or director of the
Company or the Bank or any of their subsidiaries. Indemnification for expense
shall not extend to matters for which the Executive has been terminated for
Cause. Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation. Notwithstanding anything herein to
the contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.

 
 
9

--------------------------------------------------------------------------------



 

 
b.
Insurance. During the period in which indemnification of the Executive is
required under this Section, the Company and the Bank shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and Executives’ liability policy at the expense of the Company and
the Bank, at least equivalent to such coverage provided to directors and senior
Executives of the Company and the Bank.



14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Company
and the Bank shall reimburse the Executive for all reasonable out-of-pocket
expenses, including, without limitation, reasonable attorney’s fees, incurred by
the Executive in connection with successful enforcement by the Executive of the
obligations of the Company and the Bank to the Executive under this Agreement.
Successful enforcement shall mean the grant of an award of money or the
requirement that the Company and the Bank take some action specified by this
Agreement: (i) as a result of court order; or (ii) otherwise by the Company and
the Bank following an initial failure of the Company and the Bank to pay such
money or take such action promptly after written demand therefor from the
Executive stating the reason that such money or action was due under this
Agreement at or prior to the time of such demand.


15. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits which the Executive has the right to receive from
the Company and the Bank, would constitute a “parachute payment” under Section
280G of the Code, the payments and benefits pursuant to Section 12 shall be
reduced or revised, in the manner determined by the Executive, by the amount, if
any, which is the minimum necessary to result in no portion of the payments and
benefits under Section 12 being non-deductible to the Company and the Bank
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. The determination of any reduction in the payments and
benefits to be made pursuant to Section 12 shall be based upon the opinion of
the Company and the Bank’s independent public accountants and paid for by the
Company and the Bank. In the event that the Company, the Bank and/or the
Executive do not agree with the opinion of such counsel, (i) the Company and the
Bank shall pay to the Executive the maximum amount of payments and benefits
pursuant to Section 12, as selected by the Executive, which such opinion
indicates there is a high probability of such payments and benefits being
deductible to the Company and the Bank and not subject to the imposition of the
excise tax imposed under Section 4999 of the Code and (ii) the Company and the
Bank may request, and the Executive shall have the right to demand that they
request, a ruling from the IRS as to whether the disputed payments and benefits
pursuant to Section 12 have such consequences. Any such request for a ruling
from the IRS shall be promptly prepared and filed by the Company and the Bank,
but in no event later than thirty (30) days from the date of the opinion of
counsel referred to above, and shall be subject to the Executive’s approval
prior to filing, which shall not be unreasonably withheld. The Company, the Bank
and the Executive agree to be bound by any ruling received from the IRS and to
make appropriate payments to each other to reflect any such rulings, together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.
 
10

--------------------------------------------------------------------------------




16. Injunctive Relief. If there is a breach or threatened breach of Section
11(g) of this Agreement or the prohibitions upon disclosure contained in Section
10(c) of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and that the Company and the Bank shall be entitled to
injunctive relief restraining the Executive from such breach or threatened
breach, but such relief shall not be the exclusive remedy hereunder for such
breach. The parties hereto likewise agree that the Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.


17. Successors and Assigns.



a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Company and the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.




b.
Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.



18. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment.


19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company and/or the Bank at their principal business
offices and to Executive at his home address as maintained in the records of the
Company and the Bank.
 
11

--------------------------------------------------------------------------------


 
20. No Plan Created by this Agreement. Executive, the Company and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.


21. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.


22. Applicable Law. Except to the extent preempted by Federal law, the laws of
the State of Missouri shall govern this Agreement in all respects, whether as to
its validity, construction, capacity, performance or otherwise.


23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


24. Headings. Headings contained herein are for convenience of reference only.


25. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Sections 5 and 6.


26. Required Provisions. In the event any of the foregoing provisions of this
Section 26 are in conflict with the terms of this Agreement, this Section 26
shall prevail.
 

a.
The Bank’s board of directors may terminate Executive’s employment at any time,
but any termination by the Bank, other than termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 11(d)
hereinabove.




b.
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion: (i)
pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

 
 
12

--------------------------------------------------------------------------------



 

c.
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.




d.
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under this
contract shall terminate as of the date of default, but this paragraph shall not
affect any vested rights of the contracting parties.




e.
All obligations under this contract shall be terminated, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the Bank: (i) by the Director of the OTS (or his designee), at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 13(c) of the Federal Deposit
Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director of the OTS (or his
designee) at the time the Director (or his designee) approves a supervisory
merger to resolve problems related to the operations of the Bank or when the
Bank is determined by the Director to be in an unsafe or unsound condition. Any
rights of the parties that have already vested, however, shall not be affected
by such action.




f.
Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.




g.
Notwithstanding anything in this Agreement to the contrary, if the Company or
the Bank in good faith determines that amounts that, as of the effective date of
the Executive’s termination of employment are or may become payable to the
Executive upon termination of his employment hereunder are required to be
suspended or delayed for six (6) months in order to satisfy the requirements of
Section 409A of the Internal Revenue Code, then the Company or the Bank will so
advise the Executive, and any such payments shall be suspended and accrued for
six months, whereupon they shall be paid to the Executive in a lump sum
(together with interest thereon at the then-prevailing prime rate).

 
 
13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
 

Attest:     LIBERTY BANCORP, INC.                 /s/ Steven K. Havens     By:
/s/ Daniel G. O’Dell

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

Attest:     BANKLIBERTY                 /s/ Steven K. Havens     By: /s/ Daniel
G. O’Dell

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

Witness:     EXECUTIVE         /s/ Steven K. Havens     /s/ Brent Giles

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Brent Giles

   
 
14

--------------------------------------------------------------------------------


 